DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A1 and B1 in the reply filed on 04/25/2022 is acknowledged.  The traversal is on the ground(s) that no serious search burden exists.  This is not found persuasive because, contrary to what applicant suggests, the examination burden is not limited exclusively to a prior art search but also includes the effort required to apply the art by making and discussing all appropriate grounds of rejection.  Multiple inventions, such as those related to the seven listed species contained within the restriction requirement, require additional reference material and further discussion for each additional invention examined.  Concurrent examination of seven inventions would thus involve a significant burden even if all searches were coextensive wherein the art applicable to one species would not necessarily be applicable to the other species, and vice versa. Further, in addition to classification searches, searching electronic resources and employing different search strategies or search queries also contribute to capturing prior art. 
The requirement is still deemed proper and is therefore made FINAL.


Specification
The disclosure is objected to because of the following informalities: 
The abstract of the disclosure is objected to because:
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Calaman et al. (US PG 20020070007) in view of Tjaden (USP 4089324) hereinafter referred to as Calaman and Tjaden, respectively.
Regarding Claim 1, Calaman discloses a heat exchanger comprising: 
an outer packaging body provided with an inlet (38), an outlet (39), and a pair of opposing walls (shown in figure 6, wherein the opposing walls are the vertical walls that are joined to the fin (50), see ¶ [29]); and 
a corrugated inner fin (50) disposed between the pair of opposing walls (shown in figure 6, wherein the fin (50) is positioned between two opposing walls of the housing (10)) and provided with a concave portion and a convex portion alternately and continuously (shown in figure 6), wherein 
a heat exchange medium flows into an inner fin installation portion in the outer packaging body from the inlet, passes through the inner fin installation portion, and flows out of the outlet (“A fluid inlet port and a fluid outlet port are defined through the lid, and disposed in fluid communication with the chamber…a corrugated fin having a plurality of corrugations is positioned within the chamber”, see abstract), wherein 
the outer packaging body is formed of an outer packaging material being a metal heat transfer layer (“More particularly, housing 10 is formed from a thermally conductive material, such as copper, steel, etc., and is typically milled as a single piece”, ¶ [25]), wherein 
the inner fin is formed in a rectangular wave shape in which a concave bottom wall and a convex top wall are arranged parallel to the pair of opposing walls (shown in figure 6), and 
a rising wall connecting the concave bottom wall and the convex top wall is arranged perpendicular to the pair of opposing walls (shown in figure 6), and wherein the concave bottom wall and the convex top wall of the inner fin and the pair of opposing walls of the outer packaging body are joined (“This arrangement provides a surface that is less prone to damage, and is more suitable for brazing, soldering, or welding to recessed portion 23 of bottom 20 and to the undersurface of lid 30”, ¶ [29]). Calaman fails to disclose the outer packaging body is formed of an outer packaging laminate material in which a resin heat-fusible layer is provided on an inner surface side of a metal heat transfer layer and the inner fin is formed of an inner core laminate material in which a heat-fusible layer is provided on both surface sides of a metal heat transfer layer.
Tjaden, also drawn to a heat exchanger having a fin bonded between two opposing surfaces, teaches an outer packaging body (4 and 4’) is formed of an outer packaging laminate material in which a resin (“In addition to polypropylene, the following suitable plastic materials can be considered for the layers 2 and 3: polyethylene, polyester, polycarbonate, polyvinylidene fluoride, polyvinyl fluoride and polysulphone”, col. 3 ll. 56-59) heat-fusible layer (3 and 3’) is provided on an inner surface side of a metal heat transfer layer (aluminum foil (4 and 4’)) and the inner fin (1) is formed of an inner core laminate material in which a heat-fusible layer (2 and 2’) is provided on both surface sides of a metal (“aluminum”)heat transfer layer (shown in figure 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Calaman with the outer packaging body being formed of an outer packaging laminate material in which a resin heat-fusible layer is provided on an inner surface side of a metal heat transfer layer and the inner fin is formed of an inner core laminate material in which a heat-fusible layer is provided on both surface sides of a metal heat transfer layer, as taught by Tjaden, the motivation being to simplify the joining process in a manner that requires less resources and time. 
Regarding Claim 4, Calaman further discloses the outer packaging body is composed of a tray member (10) having a recessed portion formed in an intermediate region for accommodating the inner fin (shown in figure 8), and a cover member (30) arranged to close the recessed portion of the tray member (shown in figure 8).

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Calaman et al. (US PG 20020070007) in view of Tjaden (USP 4089324) as applied in Claims 1 and 4 above and in further view of Crayssac et al. (US PG 20210088292 used as a translation of FR3075340A1), hereinafter referred to as Crayssac.
Regarding Claim 2, although Calaman discloses a width of the concave bottom wall of the inner fin and a width of the convex top wall, Calaman fails to disclose a width of the concave bottom wall of the inner fin is W11, and a width of the convex top wall is W12, the following relation is satisfied:
0.9 ≤ W12/W11 ≤ 1.1
Crayssac, also drawn to a heat exchanger having a fin bonded between two opposing surfaces, teaches a width of the concave bottom wall of the inner fin is W11, and a width of the convex top wall is W12, the following relation is satisfied:
0.9 ≤ W12/W11 ≤ 1.1 (see figure 7a, wherein the concave bottom wall and convex top wall are the same length).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Calaman with a width of the concave bottom wall of the inner fin is W11, and a width of the convex top wall is W12 and satisfying the above equation, as taught by Crayssac, the motivation being to simply the fabrication process with the same tooling for producing the fin stock and to provide uniform heat exchanger/turbulence through the heat exchanger thereby negating hot spots. 
Regarding Claim 8, Calaman further discloses the outer packaging body is composed of a tray member (10) having a recessed portion formed in an intermediate region for accommodating the inner fin (shown in figure 8), and a cover member (30) arranged to close the recessed portion of the tray member (shown in figure 8).

Claim 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Calaman et al. (US PG 20020070007) in view of Tjaden (USP 4089324) as applied in Claims 1 and 4 above and in further view of Ishida et al. (Translation of JP 2010080455 A), hereinafter referred to as Ishida.
Regarding Claim 3, although Calaman discloses a fin pitch and a fin height, Calaman fails to disclose when a fin pitch of the inner fin is Pf, and a fin height of the inner fin is Hf, the following relation is satisfied:
Pf/2 = 0.1Hf to 10Hf 
Ishida, also drawn to a heat exchanger having an enclosed fin, teaches when a fin pitch of the inner fin is Pf (.2 mm to .8 mm (see ¶ [13]) for the channel width + .25 mm (see ¶ [38]) for the thickness of a fin), and a fin height of the inner fin is Hf (2 mm to 5 mm, see ¶ [18]), the following relation is satisfied:
Pf/2 = 0.1Hf to 10Hf   when Pf = 1 and Hf = 2 or Pf/2 = .25Hf
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Calaman with the above limitations, as taught by Ishida, the motivation being to produce a heat sink capable of dissipating a high amount of heat for a single heat generating component that is easily manufactured or capable of achieving a high heat dissipation rate while mitigating clogging of the flow paths. 
Regarding Claim 9, Calaman further discloses the outer packaging body is composed of a tray member (10) having a recessed portion formed in an intermediate region for accommodating the inner fin (shown in figure 8), and a cover member (30) arranged to close the recessed portion of the tray member (shown in figure 8).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Calaman et al. (US PG 20020070007) in view of Tjaden (USP 4089324) as applied in Claims 1 and 4 above in further view of Crayssac et al. (US PG 20210088292 used as a translation of FR3075340A1) as applied in Claim 2 above and in further view of Ishida et al. (Translation of JP 2010080455 A).
Regarding Claim 7, although Calaman discloses a fin pitch and a fin height, Calaman fails to disclose when a fin pitch of the inner fin is Pf, and a fin height of the inner fin is Hf, the following relation is satisfied:
Pf/2 = 0.1Hf to 10Hf 
Ishida, also drawn to a heat exchanger having an enclosed fin, teaches when a fin pitch of the inner fin is Pf (.2 mm to .8 mm (see ¶ [13]) for the channel width + .25 mm (see ¶ [38]) for the thickness of a fin), and a fin height of the inner fin is Hf (2 mm to 5 mm, see ¶ [18]), the following relation is satisfied:
Pf/2 = 0.1Hf to 10Hf   when Pf = 1 and Hf = 2 or Pf/2 = .25Hf
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Calaman with the above limitations, as taught by Ishida, the motivation being to produce a heat sink capable of dissipating a high amount of heat for a single heat generating component that is easily manufactured or capable of achieving a high heat dissipation rate while mitigating clogging of the flow paths. 

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Minamitani et al. (US PG 20020070007) in view of Tjaden (USP 4089324) hereinafter referred to as Minamitani.
Regarding Claim 1, Minamitani discloses a heat exchanger comprising: 
an outer packaging body provided with an inlet (17a), an outlet (17b), and a pair of opposing walls (shown in figure 4, wherein the opposing walls are the vertical walls that are joined to the substrate (15), see ¶ [46]); and 
a corrugated inner fin (15) disposed between the pair of opposing walls (shown in figure 5, wherein the fin (15) is positioned between two opposing walls of the housing) and provided with a concave portion and a convex portion alternately and continuously (shown in figure 5), wherein 
a heat exchange medium flows into an inner fin installation portion in the outer packaging body from the inlet, passes through the inner fin installation portion, and flows out of the outlet (“a coolant or refrigerant (such as, a water, or an anti-freezing liquid, etc.) enclosed within an inside thereof is circulated by the function of the pump 12”, see ¶ [40]), wherein 
wherein the outer packaging body is formed of an outer packaging laminate material (shown in figure 6, being the laminate (16)) in which a resin heat-fusible layer (18) is provided on an inner surface side (shown in figure 6, see also ¶ [46]) of a metal heat transfer layer (19, see also ¶ [47]), 
the outer packaging body is formed of an outer packaging material being a metal heat transfer layer (“A reference numeral 19 depicts a second film or sheet to be laminated on the upper surface of the first film or sheet 18, and it is made from, by using a material, showing impermeability against a liquid (i.e., being liquid-impermeable), for example, at least either one of a metal or an inorganic oxide”, ¶ [47]), wherein 
the inner fin is formed in a rectangular wave shape in which a concave bottom wall and a convex top wall are arranged parallel to the pair of opposing walls (shown in figure 5), and 
a rising wall connecting the concave bottom wall and the convex top wall is arranged perpendicular to the pair of opposing walls (shown in figure 5), and wherein the concave bottom wall and the convex top wall of the inner fin and the pair of opposing walls of the outer packaging body are joined (“This arrangement provides a surface that is less prone to damage, and is more suitable for brazing, soldering, or welding to recessed portion 23 of bottom 20 and to the undersurface of lid 30”, ¶ [29]). Minamitani fails to disclose the inner fin is formed of an inner core laminate material in which a heat-fusible layer is provided on both surface sides of a metal heat transfer layer.
Tjaden, also drawn to a heat exchanger having a fin bonded between two opposing surfaces, teaches an outer packaging body (4 and 4’) is formed of an outer packaging laminate material in which a resin (“In addition to polypropylene, the following suitable plastic materials can be considered for the layers 2 and 3: polyethylene, polyester, polycarbonate, polyvinylidene fluoride, polyvinyl fluoride and polysulphone”, col. 3 ll. 56-59) heat-fusible layer (3 and 3’) is provided on an inner surface side of a metal heat transfer layer (aluminum foil (4 and 4’)) and the inner fin (1) is formed of an inner core laminate material in which a heat-fusible layer (2 and 2’) is provided on both surface sides of a metal (“aluminum”) heat transfer layer (shown in figure 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Minamitani with the outer packaging body being formed of an outer packaging laminate material in which a resin heat-fusible layer is provided on an inner surface side of a metal heat transfer layer and the inner fin is formed of an inner core laminate material in which a heat-fusible layer is provided on both surface sides of a metal heat transfer layer, as taught by Tjaden, the motivation being to simplify the joining process in a manner that requires less energy and time. 
Regarding Claim 5, Minamitani further discloses the outer packaging body is formed by integrally joining outer peripheral edge portions of two outer packaging laminate materials (16a and 16b) stacked via the inner fin (15, shown in figure 4, wherein the flexible sheets (16) are joined to the substrate at least at the periphery of the heat exchanger).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Minamitani et al. (US PG 20020070007) in view of Tjaden (USP 4089324) as applied in Claims 1 and 5 above and in further view of Crayssac et al. (US PG 20210088292 used as a translation of FR3075340A1), hereinafter referred to as Crayssac.
Regarding Claim 2, although Minamitani discloses a width of the concave bottom wall of the inner fin and a width of the convex top wall, Minamitani fails to disclose a width of the concave bottom wall of the inner fin is W11, and a width of the convex top wall is W12, the following relation is satisfied:
0.9 ≤ W12/W11 ≤ 1.1
Crayssac, also drawn to a heat exchanger having a fin bonded between two opposing surfaces, teaches a width of the concave bottom wall of the inner fin is W11, and a width of the convex top wall is W12, the following relation is satisfied:
0.9 ≤ W12/W11 ≤ 1.1 (see figure 7a, wherein the concave bottom wall and convex top wall are the same length).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Minamitani with a width of the concave bottom wall of the inner fin is W11, and a width of the convex top wall is W12 and satisfying the above equation, as taught by Crayssac, the motivation being to simply the fabrication process with the same tooling for producing the fin stock and to provide uniform heat exchanger/turbulence through the heat exchanger thereby negating hot spots. 
Regarding Claim 10, Minamitani further discloses the outer packaging body is formed by integrally joining outer peripheral edge portions of two outer packaging laminate materials (16a and 16b) stacked via the inner fin (15, shown in figure 4, wherein the flexible sheets (16) are joined to the substrate at least at the periphery of the heat exchanger).

Claim 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Minamitani et al. (US PG 20020070007) in view of Tjaden (USP 4089324) as applied in Claims 1 and 5 above and in further view of Ishida et al. (Translation of JP 2010080455 A), hereinafter referred to as Hoshino.
Regarding Claim 3, although Minamitani discloses a fin pitch and a fin height, Minamitani fails to disclose when a fin pitch of the inner fin is Pf, and a fin height of the inner fin is Hf, the following relation is satisfied:
Pf/2 = 0.1Hf to 10Hf 
Ishida, also drawn to a heat exchanger having an enclosed fin, teaches when a fin pitch of the inner fin is Pf (.2 mm to .8 mm (see ¶ [13]) for the channel width + .25 mm (see ¶ [38]) for the thickness of a fin), and a fin height of the inner fin is Hf (2 mm to 5 mm, see ¶ [18]), the following relation is satisfied:
Pf/2 = 0.1Hf to 10Hf   when Pf = 1 and Hf = 2 or Pf/2 = .25Hf
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Minamitani with the above limitations, as taught by Ishida, the motivation being to produce a heat sink capable of dissipating a high amount of heat for a single heat generating component that is easily manufactured or capable of achieving a high heat dissipation rate while mitigating clogging of the flow paths. 
Regarding Claim 11, Minamitani further discloses the outer packaging body is formed by integrally joining outer peripheral edge portions of two outer packaging laminate materials (16a and 16b) stacked via the inner fin (15, shown in figure 4, wherein the flexible sheets (16) are joined to the substrate at least at the periphery of the heat exchanger).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763